Citation Nr: 1443239	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  12-09 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for diabetes mellitus type II, to include as secondary to herbicide exposure.

2. Entitlement to service connection for multiple myeloma, to include as secondary to herbicide exposure.

3. Entitlement to service connection for right knee infection with degenerative joint disease and replacement, to include as secondary to service-connected multiple myeloma.

4. Entitlement to service connection for lung and/or heart residuals of pneumonia, claimed as pneumonia and atrial arrhythmia, to include as secondary to right knee infection related to service-connected multiple myeloma.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to June 1966.

These issues come before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in pertinent part, denied service connection for diabetes mellitus, multiple myeloma, a right knee disability, and pneumonia and atrial arrhythmia. 

The Veteran submitted an August 2011 Notice of Disagreement (NOD) wherein he asserted disagreement with his "Agent Orange" claims. Review of the September 2010 rating decision reveals that only his claims for service connection for diabetes mellitus and multiple myeloma were captioned to include consideration of whether such were secondary to herbicide exposure. The RO issued a Statement of the Case (SOC) in March 2012 as to the issues of entitlement to service connection for diabetes mellitus and multiple myeloma, each to include as secondary to herbicide exposure. The Veteran perfected his appeal as to those issues by an April 2012 Substantive Appeal. However, the RO, in July 2013, issued two separate Supplement Statements of the Case (SSOCs) which included the issues of entitlement to service connection for a right knee disability and pneumonia and atrial arrhythmia. It appears that the RO considered that the Veteran's NOD as to his "Agent Orange" claims also included his claims of entitlement to a right knee disability and pneumonia and atrial arrhythmia, as each was claimed as related to a disease claimed as secondary to herbicide exposure. While the additional issues were not included in the March 2012 SOC and thus could not have been included in the Veteran's April 2012 Substantive Appeal, the issues have been treated as if they were perfected, and as such, are indeed on appeal. Percy v. Shinseki, 23 Vet. App. 37 (2009).

In January 2014, the Veteran and his spouse testified via videoconference before the undersigned Acting Veterans Law Judge, seated at the Board's Central Office in Washington, D.C. At that time, the parties agreed to hold the record open for 60 days to allow the Veteran an opportunity to supplement the record with additional evidence and the Veteran agreed to waive Agency of Original Jurisdiction (AOJ) consideration of such evidence. The Veteran, in fact, submitted additional evidence in March 2014.

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, an additional July 2013 SSOC, the transcript of the January 2014 Board hearing, and VA treatment records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for right knee infection with degenerative joint disease and replacement, to include as secondary to service-connected multiple myeloma, and service connection for lung and/or heart residuals of pneumonia, claimed as pneumonia and atrial arrhythmia, to include as secondary to right knee infection related to service-connected multiple myeloma, 
addressed in the REMAND portion of the decision below, are REMANDED to the AOJ.


FINDINGS OF FACT

1. Resolving all doubt in favor of the Veteran, he served aboard the U.S.S. Vancouver in August 1965 and September 1965, and assisted in offloading Marines in the Republic of Vietnam using small boats that reached the shore; and is thus presumed to have been exposed to herbicides. 

2. Diabetes mellitus type II and multiple myeloma are disabilities that are presumed related to herbicide exposure. 


CONCLUSIONS OF LAW

1. Diabetes mellitus type II is presumed to have been incurred in active military service. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1131, 1333, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2013).

2. Multiple myeloma is presumed to have been incurred in active military service. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f). If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including diabetes mellitus type II and multiple myeloma, shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. §§ 1113, 1116 and 38 C.F.R. §§ 3.307(d), 3.309(e).

VA's General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam. Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961 and ending on May 7, 1975 in the case of a veteran who served in the Republic of Vietnam during that period). See VAOPGCPREC 27-97. In order for the presumption of service connection based upon herbicide exposure to apply, a veteran must have set foot on the landmass of the country of Vietnam or served in the inland waters of Vietnam. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

During the course of the appeal and specifically in a September 2010 statement, submitted for the purpose of adjudicating his claim for service connection for posttraumatic stress disorder (PTSD), the Veteran asserted that he was in the offshore waters of Vietnam while aboard the U.S.S. Vancouver and assisted in landing Marines by using small boats to reach the shore. In his most recent statement, in March 2014, he asserted that he actually set foot on sand on the shores of Vietnam during these Marine landings. The Board finds that the Veteran is competent to report the circumstances of his service and there is no evidence that he is not credible in this regard. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).

The Veteran's service personnel records confirm that he had service aboard the U.S.S. Vancouver from June 8, 1965, to possibly as late as May 1, 1966. His military occupational specialty (MOS) was boiler operator helper. Despite the RO's efforts in developing the Veteran's claim, which included a number of formal findings from the Joint Services Records and Research Center (JSRRC) team, there is no evidence that the U.S.S. Vancouver was docked onshore or used the inland waterways of Vietnam during the time the Veteran was aboard the ship. 

However, the Veteran submitted an article indicating that the U.S.S. Vancouver, in August 1965 and September 1965, times during which the Veteran was aboard ship, offloaded Marines and participated in tactical maneuvers during "landings" at some point 60 miles east of Saigon and in the vicinity of the Cua Viet River, respectively. The National Personnel Records Center (NPRC), in August 2009, reported that the U.S.S. Vancouver was in the official waters of Vietnam in August 1965, and the JSRRC, in October 2009, reported that the ship was in DaNang Harbor in August 1965. 

Based on the forgoing, and resolving all doubt in favor of the Veteran, the Board finds that he was aboard the U.S.S. Vancouver during times that the ship was conducting tactical maneuvers and "landings" offshore of Vietnam and that he has offered probative evidence, without evidence of record to the contrary, that he assisted in offloading Marines using small boats and physically set foot on the landmass of Vietnam. 

As such, the analysis may be stated briefly. The Veteran has been diagnosed with diabetes mellitus, type II, and multiple myeloma, and no party argues otherwise. The Board has conceded in-service herbicide exposure. His diabetes mellitus type II and multiple myeloma are presumed related to herbicide exposure and service connection for such disabilities is warranted. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for diabetes mellitus type II, to include as secondary to herbicide exposure, is granted, subject to the laws and regulations governing monetary awards.

Service connection for multiple myeloma, to include as secondary to herbicide exposure, is granted, subject to the laws and regulations governing monetary awards.




(Continued on the next page)
REMAND

The Veteran contends that his right knee infection with degenerative joint disease and replacement is secondary to his now service-connected multiple myeloma, and that his lung and/or heart residuals of pneumonia, claimed as pneumonia and atrial arrhythmia, are related to a disease, the right knee infection, that is secondary to his now service-connected multiple myeloma.

The Veteran most recently underwent revision right knee replacement surgery in April 2010. VA treatment records dated at that time refer to the removal of an antibiotic spacer in an infected prosthesis and discuss the medication use and treatment plan for his right knee in conjunction with his history of and treatment for multiple myeloma. A January 2010 VA treatment record indicates that the Veteran's June 2009 though Ocotber 2009 chemotherapy course was complicated by an infection of his right knee prosthesis. Private treatment records dated December 2008 through January 2009 indicate that the Veteran sought emergency treatment for shortness of breath, fever, chills, and rapid atrial fibrillation, status-post total right knee replacement. His discharge diagnoses included, in pertinent part, pneumococcal pneumonia and sepsis and atrial fibrillation.

There is no medical comment to date as to whether the Veteran's right knee disability, his right knee infection with degenerative joint disease and replacement, is secondary to his service-connected multiple myeloma, or whether any lung and/or heart residuals of pneumonia are secondary to his right knee disability, which may or may not be service-connected. On remand, the AOJ should afford the Veteran VA examinations and obtain sufficient etiological opinions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file the Veteran's VA treatment records maintained by the VA Medical Center (VAMC) in Palo Alto, California, dated from July 2013 to the present. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified. 

2. Then, schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any right knee disability, specifically, the Veteran's right knee infection with degenerative joint disease and replacement. 

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right knee disability, specifically, right knee infection with degenerative joint disease and replacement, is proximately due to, the result of, service-connected multiple myeloma, considering the course of treatment and medication use for each disability. 

The examiner should then, as a clear and separate response, opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right knee disability, specifically, right knee infection with degenerative joint disease and replacement, is aggravated, made permanently worse beyond the natural progression of the disease, by service-connected multiple myeloma, considering the course of treatment and medication use for each disability. 

3. Then, schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any lung and/or heart residuals of pneumonia, as treated privately from December 2008 to January 2009. 

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any lung and/or heart residuals of pneumonia, are proximately due to, the result of, any right knee disability, specifically, right knee infection with degenerative joint disease and replacement, or service-connected pleural plaques. 

The examiner should then, as a clear and separate response, opine as to whether it is at least as likely as not (50 percent or greater probability) that any lung and/or heart residuals of pneumonia, are aggravated, made permanently worse beyond the natural progression of the disease, by any right knee disability, specifically, right knee infection with degenerative joint disease and replacement, or service-connected pleural plaques.  

The claims file, to include a copy of this Remand, should be made available to the examiners for review in conjunction with the examinations, and the examiners should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 
The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. After completion of the above and any additional notice or development deemed necessary, readjudicate the Veteran's claims. If the claims are not granted to his satisfaction, send him and his representative a SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this Remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by not attending any requested VA examination may result in an adverse determination. See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


